     Case 3:20-cv-00314-RFB-WGC Document 6 Filed 08/10/20 Page 1 of 3



 1                             UNITED STATES DISTRICT COURT
 2                                    DISTRICT OF NEVADA
 3                                               ***
 4    ANTHONY BROOKS,                                    Case No. 3:20-cv-00314-RFB-WGC
 5                                          Plaintiff,                   ORDER
 6           v.
 7    ARTHUR DIXON, et al.,
 8                                      Defendants
 9
10
11          On May 28, 2020, this Court issued an order directing Plaintiff to file a fully

12   complete Application to Proceed In Forma Pauperis or pay the full filing fee of $400 on or

13   before July 27, 2020. (ECF No. 3 at 2.) The July 27, 2020 deadline has now expired,

14   and Plaintiff has not filed an Application to Proceed In Forma Pauperis, paid the full $400

15   filing fee, or otherwise responded to the Court's order with respect to the Application to

16   Proceed In Forma Pauperis.

17          District courts have the inherent power to control their dockets and “[i]n the

18   exercise of that power, they may impose sanctions including, where appropriate . . .

19   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

20   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

21   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

22   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

23   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

24   1992) (affirming dismissal for failure to comply with an order requiring amendment of

25   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

26   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

27   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

28   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
     Case 3:20-cv-00314-RFB-WGC Document 6 Filed 08/10/20 Page 2 of 3



 1   1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
 2   local rules).
 3          In determining whether to dismiss an action for lack of prosecution, failure to obey
 4   a court order, or failure to comply with local rules, courts must consider several factors:
 5   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
 6   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
 7   disposition of cases on their merits; and (5) the availability of less drastic alternatives.
 8   See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
 9   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
10          Here, the Court finds that the first two factors, the public’s interest in expeditiously
11   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
12   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
13   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
14   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
15   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring
16   disposition of cases on their merits—is greatly outweighed by the factors in favor of
17   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
18   the court’s order will result in dismissal satisfies the “consideration of alternatives”
19   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
20   F.2d at 1424.
21          The Court’s order requiring Plaintiff to file an Application to Proceed In Forma
22   Pauperis or pay the full filing fee on or before July 27, 2020 expressly stated: “IT IS
23   FURTHER ORDERED that if Plaintiff does not file a fully complete application to proceed
24   in forma pauperis with all three documents or pay the full $400 filing fee for a civil action
25   on or before July 27, 2020, the Court will dismiss this action without prejudice for Plaintiff
26   to refile the case with the Court, under a new case number, when Plaintiff has all three
27   documents needed to file a complete application to proceed in forma pauperis or pays
28   the full $400 filing fee." (ECF No. 3 at 3.) Thus, Plaintiff had adequate warning that



                                                  -2-
     Case 3:20-cv-00314-RFB-WGC Document 6 Filed 08/10/20 Page 3 of 3



 1   dismissal would result from his noncompliance with the Court’s order to file an Application
 2   to Proceed In Forma Pauperis or pay the full filing fee on or before July 27, 2020.
 3         IT IS THEREFORE ORDERED Plaintiff's Motion to Move Case to Proper
 4   Jurisdiction (ECF No. 4) is denied as moot.
 5         IT IS FURTHER ORDERED that this action is dismissed without prejudice based
 6   on Plaintiff’s failure to file an Application to Proceed In Forma Pauperis or pay the full
 7   filing fee in compliance with this Court’s order dated May 28, 2020.
 8         IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment
 9   accordingly and close this case. No additional documents will be filed in this closed case.
10         DATED: August 10, 2020
11
                                                                                           ___
12                                            RICHARD F. BOULWARE, II
                                              UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -3-
